DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 28 July 2022 has been considered. Applicant should note that the extremely large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or make obvious the invention of claims 16-25, including, inter-alia, an assembly with an inserter device having an actuator button, shuttle, sharp, a first spring, a stem extending within the first spring, a second spring with a proximal end in contact with the shuttle, a post extending within the second spring and having an opening at its proximal end, a glucose sensor with a distal end configured to be inserted into a user, and a mount configured to adhere to the user’s skin while coupled to the inserter device, the mount’s bottom surface being disposed within a distal plane, where, prior to actuation of the button, a portion of the stem is a same height away from the distal plane as a portion of the post, and the proximal end of the second spring is a greater distance from the distal plane than a distal end of the lateral extension, where depression of the actuator button is configured to release the lateral extension from the stop and cause the first spring to release energy causing advancement of distal ends of the sharp and glucose sensor through the mount and into the user, followed by automatic retraction of the sharp from within the user, wherein the inserter device is configured to be removed from the mount while the end of the sensor remains in the user and the mount is further configured to then receive an electronic component housing, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 26-34, including, inter-alia, an assembly with an inserter device having an actuator button, shuttle, sharp, a first spring, a stem extending within the first spring, a second coiled spring with a proximal end in contact with the shuttle, a post extending within the second spring and having an opening at its proximal end, a lateral extension releasably engaged with a stop, and a housing coupled with the actuator button, a glucose sensor with a distal end configured to be inserted into a user, a mount configured to adhere to the user’s skin while coupled to the inserter device, the mount’s bottom surface being disposed within a distal plane, and a liner with a pull tab removably attached to the adhesive portion and configured to be removed to allow it to adhere to the user, where, prior to actuation of the button, a portion of the stem is a same height away from the distal plane as a portion of the post, and the proximal end of the second spring is a greater distance from the distal plane than a distal end of the lateral extension, where depression of the actuator button is configured to release the lateral extension from the stop and cause the first spring to release energy causing advancement of distal ends of the sharp and glucose sensor through the mount and into the user, followed by automatic retraction of the sharp from within the user, but where the stem is in a same position relative to the housing both before the actuator button is depressed and when the sharp and sensor advance into the user, wherein the inserter device is configured to be removed from the mount while the end of the sensor remains in the user and the mount is further configured to then receive an electronic component housing, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 35-45, including, inter-alia, an assembly with an inserter device having an actuator button, a safety mechanism configured to impede the actuator button, a shuttle, sharp, a first spring, a stem extending within the first spring, a second coiled spring with a proximal end in contact with the shuttle, a lateral extension releasably engaged with a stop, and a post extending within the second spring and having an opening at its proximal end, a glucose sensor with a distal end configured to be inserted into a user, a mount configured to adhere to the user’s skin while coupled to the inserter device, the mount’s bottom surface being disposed within a distal plane, and a liner removable attached to the adhesive portion which is configured to be removed before the adhesive portion is adhered to the user, wherein the safety mechanism comprises a barrier configured to be removed before depressing the actuator button, where, prior to actuation of the button, a portion of the stem is a same height away from the distal plane as a portion of the post, and the proximal end of the second spring is a greater distance from the distal plane than a distal end of the lateral extension, where depression of the actuator button is configured to release the lateral extension from the stop and cause the first spring to release energy causing advancement of distal ends of the sharp and glucose sensor through the mount and into the user, followed by automatic retraction of the sharp from within the user, wherein the inserter device is configured to be removed from the mount while the end of the sensor remains in the user and the mount is further configured to then receive an electronic component housing, in combination with all other limitations in the claims. 

Bobroff (US 2002/0022855) discloses an insertion device for a sensor which includes a stem and first spring, an equivalent of a post, and lateral extensions held by a stop, and Garcia (US 4627445) discloses an insertion device for a sensor which includes a second spring for retraction and a post equivalent, both extensively discussed in the closest related art, the disclaimed US 11141084 and US 11116430, but the prior art of record, individually or in combination, do not teach or fairly suggest the relative locations of a post and stem having portions that are the same distance from a distal plane prior to actuation, or the relative locations of a lateral extension and a retraction spring with the spring’s proximal end a greater distance from the distal plane, as set forth above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791